Citation Nr: 0303955	
Decision Date: 03/06/03    Archive Date: 03/18/03

DOCKET NO.  97-18 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for arthritis, 
multiple joints.

(The Board will undertake a merits analysis of the issue of 
entitlement to service connection for arthritis, multiple 
joints, in a subsequent decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Fogarty, Counsel




INTRODUCTION

The veteran served on active duty from October 1966 to 
September 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 1996 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which determined that new and material evidence had not been 
received to reopen a claim of entitlement to service 
connection for arthritis, multiple joints.  A notice of 
disagreement was received in October 1996, the statement of 
the case was issued in November 1996, and a substantive 
appeal was received in January 1997.  The veteran requested a 
Board hearing, but subsequently withdrew the hearing request 
and has indicated that he has not additional evidence to 
submit. 

In view of the following decision, the Board is undertaking 
additional development of the issue of entitlement to service 
connection for arthritis, multiple joints, pursuant to the 
authority granted by 67 Fed. Reg. 3099, 3104 (Jan. 23, 2002) 
(now codified at 38 C.F.R. § 19.9(a)(2) (2002)).  When the 
development has been completed, the Board will provide notice 
of the development as required by Rule of Practice 903 (67 
Fed. Reg. 3099, 3105 (Jan. 23, 2002) (now  codified at 
38 C.F.R. § 20.903 (2002)).  After giving the notice and 
reviewing the response of the veteran and his representative, 
the Board will prepare a separate decision addressing this 
issue.  


FINDINGS OF FACT

1.  In a September 1992 rating decision, the RO determined 
that new and material evidence had not been received to 
reopen a claim of entitlement to service connection for 
arthritis, multiple joints; a notice of disagreement was not 
received to initiate an appeal from that determination.  

2.  Evidence received since the September 1992 rating 
decision is new, bears directly and substantially upon the 
specific matter under consideration, and is so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim of entitlement to service 
connection for arthritis, multiple joints.  


CONCLUSIONS OF LAW

1.  The September 1992 rating decision which determined that 
new and material evidence had not been received to reopen a 
claim of entitlement to service connection for arthritis, 
multiple joints, is final.  38 U.S.C.A. § 7105(c) (West 
2002).  

2.  Evidence received since the September 1992 rating 
decision is new and material, and the veteran's claim of 
entitlement to service connection for arthritis, multiple 
joints, has been reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim of entitlement to service connection for 
arthritis, multiple joints, was originally denied in a 
November 1972 rating decision on the basis that there was no 
evidence of the claimed condition.  The veteran was notified 
of that determination in a November 1972 letter from the RO 
and he did not file a notice of disagreement.  The November 
1972 rating decision therefore became final based upon the 
evidence then of record.  See 38 U.S.C.A. § 7105(c).  In a 
September 1992 rating decision, the RO determined that new 
and material evidence had not been presented to reopen a 
claim of entitlement to service connection for arthritis, 
multiple joints.  The veteran was notified of that 
determination in a September 1992 letter from the RO and he 
did not file a notice of disagreement.  A written 
communication received from the veteran in August 1993 only 
included a request for a copy of his records and did not 
reference the September 1992 decision or include any 
expression of a desire to appeal from that decision.  The 
September 1992 rating decision therefore became final based 
upon the evidence then of record.  See 38 U.S.C.A. § 7105(c).  
However, a claim may be reopened if new and material evidence 
has been presented or secured since the prior final decision.  
See 38 U.S.C.A. § 5108.

New and material evidence is defined by regulation.  See 
38 C.F.R. § 3.156.  The Board notes that the provisions of 
38 C.F.R. § 3.156(a) were amended effective August 29, 2001.  
See Fed. Reg. 45620-45623 (August 29, 2001).  However, the 
amended version of 38 C.F.R. § 3.156(a) is applicable only to 
claims filed on or after August 29, 2001.  As the veteran in 
this action filed his claim prior to that date, the amended 
version of 38 C.F.R. § 3.156(a) is not for application in 
this instance.  

New and material evidence means 1) evidence not previously 
submitted; 2) which bears directly and substantially upon the 
specific matter under consideration; 3) which is neither 
cumulative nor redundant; and 4) which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(2001).

When a claim to reopen is presented under section 5108, VA  
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In Hodge, the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Id. at 1363.  For the purpose of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  In Kutscherousky v. West, 12 Vet. App. 369 
(1999) the United States Court of Appeals for Veterans Claims 
(Court) held that the prior holding in Justus that the 
evidence is presumed to be credible was not altered by the 
Federal Circuit decision in Hodge.  However, the "benefit of 
the doubt doctrine" does not apply to the preliminary 
question as to whether new and material evidence has been 
received to reopen a claim.  Martinez v. Brown, 6 Vet.App. 
462 (1994).

A substantial amount of evidence has been received since the 
September 1992 confirmed rating decision, including VA 
treatment records dated from 1993 to 2001, a VA Agent Orange 
examination, private treatment records dated from 1993 to 
1994, and a July 1997 VA general medical examination.  These 
records also include a September 1994 VA treatment record 
demonstrating a diagnosis of arthritis.  Additionally, the 
July 1997 VA general medical examination report reflects a 
relevant diagnosis of migratory arthritis and the examiner 
noted that the veteran had a gunshot wound on the right front 
thigh and had "multiple joint problems, and ar[e] very 
likely to be related with service."  In view of the basis 
for the RO's previous denials of the veteran's claim, the 
Board concludes that the newly submitted evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.  The additional 
evidence is therefore new and material and the claim is 
reopened.  

Finally, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (August 29, 2001) (now codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)).  
Additional actions to be conducted by the Board will serve to 
ensure compliance with the notice and assistance provisions 
of this new legislation and implementing regulations.




ORDER

New and material evidence having been received, the veteran's 
claim of entitlement to service connection for arthritis, 
multiple joints, is reopened.  To this extent only, the 
appeal is granted.



		
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

